—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about May 20, 1998, which denied defendant-appellant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly denied defendant-appellant’s motion for summary judgment since the documentary and testimonial evidence establish the existence of a triable issue of fact as to whether defendant-appellant was. an entity related to the Tenants Association, which allegedly managed the building at the time the fire in question occurred (Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.